Citation Nr: 0018012	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right breast cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1972 to 
February 1979 and from January 1981 to May 1994.  

This appeal arises from a January 1998 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied service connection for right breast cancer.  


FINDING OF FACT

The veteran's claim for service connection for right breast 
cancer is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for right 
breast cancer is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Additionally, service connection may be granted for a chronic 
disease, i.e. a malignant tumor, which becomes manifest to a 
compensable degree within one year after a veteran's 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit, supra.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza, supra.  See also Heuer, supra; Grottveit, supra; and 
Savage v. Gober, 10 Vet.App. 488, 497 (1997).  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the claimant in the development of facts pertinent to 
the claim, and the claim must fail.  See Epps, supra.  

Throughout the current appeal, the veteran has asserted that 
her right breast cancer originated during her active military 
duty.  In particular, she has maintained that the calcified 
deposits which were found in her right breast during service 
in 1994 and which were diagnosed as fibrocystic breast 
disease essentially represented a misdiagnosis and that this 
condition was, in fact, right breast cancer which was later 
diagnosed in 1997.  See, e.g., hearing transcript 
(T.) at 3-7.  Additionally, the veteran has asserted that the 
medicine she took during her Desert Storm service to combat 
chemical and biological agents in the environment caused her 
right breast cancer.  

According to available service medical records, in July 1987, 
the veteran sought treatment for complaints of pain in her 
right breast and arm.  A physical examination demonstrated 
that her breasts were normal with no discharge, lumps, or 
tenderness.  Some mild muscle tenderness was noted in her 
right trapezius area.  A diagnosis of right shoulder pectoral 
musculoskeletal pain was made.  An October 1989 baseline 
bilateral mammogram showed diffuse fibrocystic changes, 
several benign calcification in both breasts, and no evidence 
of malignancy.  

At the February 1994 retirement examination, the veteran 
denied ever having been treated for a female disorder.  This 
evaluation failed to demonstrate any evidence of right breast 
cancer.  Thereafter, in March 1994, the veteran underwent a 
repeat mammogram, at her request, which showed a questionable 
area of possible architectural distortion in the upper outer 
quadrant of her right breast.  She then returned for 
additional magnification views which demonstrated no definite 
abnormal masses; some benign-appearing calcifications; and no 
suspicious-looking microcalcifications, abnormal vascularity, 
skin thickening, or nipple retraction.  The radiologist 
reviewing the films concluded that they showed no definite 
radiographic evidence of malignancy but recommended a repeat 
study in four to six months.  

According to pertinent post-service medical records, in 
August 1994, the veteran requested another mammogram.  A 
mammogram completed in the following month showed no 
mammographically suspicious abnormality.  The radiologist 
reviewing the films recommended that the veteran return for 
yearly bilateral screening mammography, beginning in 
September 1995, unless clinically indicated sooner.  

A July 1997 mammography conducted at a military facility 
showed a newly developed one-and-a-half centimeter mass-like 
density with spiculated margins that corresponded to a 
palpable abnormality felt within the right breast at the 
11 o'clock position.  Ultrasonographic characteristics of the 
lesion were also suspicious for malignancy, and a biopsy was 
recommended for pathologic diagnostic purposes.  An August 
1997 fine needle aspirate report reflected the presence of 
malignant ductal cells as well as the veteran's five-month 
history of a right breast mass, with firm mobile density, at 
the 11 o'clock position.  

A September 1997 ultrasound showed a two-centimeter mass at 
the 11 o'clock position in the right breast which was highly 
suggestive of malignancy.  An excisional biopsy of the 
veteran's right breast mass with a right axillary node 
dissection, which was completed later in September 1997, 
resulted in the diagnosis of right breast cancer.  An October 
1997 medical report indicated that the veteran has Stage II 
right breast cancer requiring six weeks of radiation therapy 
and chemotherapy, in addition to surgery.  

In a February 1998 letter, a private physician explained that 
he first treated the veteran in October 1997 for a diagnosis 
of infiltrating ductal breast cancer which was poorly 
differentiated and which involved six of thirteen axillary 
lymph nodes and that she was treated with additional 
chemotherapy.  The physician also noted that he had reviewed 
some of the veteran's prior medical records, including those 
from the Maxwell Air Force Base which indicated a prior 
mammography, and that the veteran had reported that she had 
been evaluated for a previous lesion during her military 
service.  The physician then expressed his opinion that it 
was possible that the veteran's previous lesion is related to 
her breast cancer."  

In view of the veteran complaints of persisting symptoms 
since service as well as the private physician's February 
1998 statement, the Board finds that the evidence of record 
tends to show that the veteran's breast cancer may have been 
present in service.  The Board concludes, therefore, that the 
veteran's claim for service connection for right breast 
cancer is well grounded.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997) and Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000) 


ORDER

The claim of service connection for right breast cancer is 
well grounded; to this extent only, the appeal is granted.  



REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  The duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

During the veteran's hearing she testified that she 
experience pain in burning in her right breast beginning in 
March 1994.  These symptoms continued until her breast cancer 
was diagnosed.

In a February 1998 letter, a private physician expressed his 
opinion that, "[i]t is possible that . . . [the veteran's] 
previous lesion is related to her breast cancer."  
Significantly, however, this physician also indicated in the 
letter that he had not reviewed all of the veteran's 
pertinent medical records.  Accordingly, the Board concludes 
that additional development of the veteran's claim for 
service connection for right breast cancer is required.  

This case is, therefore, REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for right breast cancer since 
her separation from active duty to the 
present.  

2.  A VA examination by an appropriate 
specialist should be conducted to 
determine the nature, severity, and 
etiology of the veteran's right breast 
cancer.  The claims folder and a copy of 
this remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
All tests deemed necessary should be 
conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion whether it is at least 
as likely as not that the veteran's right 
breast cancer originated during her 
active military duty or was manifested 
within a year thereafter.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for right breast cancer. 

If the benefit sought on appeal is not granted, the veteran 
and her representative should be provided with a supplemental 
statement of the case which includes a discussion of all 
pertinent evidence received since the statement of the case 
was furnished.  After the veteran and her representative have 
been given opportunity to respond to the supplemental 
statement of the case, the case should be returned to the 
Board for further appellate consideration.  

The veteran need take no action until she is informed, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



